     Case 1:19-cv-00108-JRH-BKE Document 15 Filed 07/22/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION


ERIK MITCHELL VAN TASSEL,

              Plaintiff,


       V.                                                 CV 119-108


ANDREW SAUL,Commissioner
of Social Security Administration,

              Defendant.



                                         ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, pursuant to sentence four of 42 U.S.C. § 405(g), the Court REVERSES the final

decision of the Commissioner and REMANDS this case to the Commissioner for further


consideration in accordance with the Court's opinion,

       so ORDERED thisO^'^ay of                         , 2020, at Augusta, Georgia.



                                          j. RAimp:hall,u:hief judge
                                          UNITED States district court
                                            IHTHERN DISTRICT OF GEORGIA
